     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 1 of 26



 1
 2
 3
 4                      IN THE UNITED STATES DISTRICT COURT
 5                               FOR THE DISTRICT OF ARIZONA
 6
 7   Roy and Josie Fisher, et al.,                  No. CV-74-00090-TUC-DCB
                                                    (Lead Case)
 8                        Plaintiffs
 9   and
10   United States of America,
11                        Plaintiff-Intervenor,
12   v.
13   Tucson Unified School District, et al.,
14                        Defendants,
15   and
16   Sidney L. Sutton, et al.,
17                        Defendants-Intervenors,
18   Maria Mendoza, et al.,                         No. CV-74-0204-TUC-DCB
                                                    (Consolidated Case)
19                         Plaintiffs,
20   and
21   United States of America,
22                         Plaintiff-Intervenor,
                                                    ORDER
23   v.
24
     Tucson Unified School District, et al.
25
                           Defendants.
26
27
     NC: Discipline Progress Report; Combined Professional Learning Plan (PLP) for
28   Discipline/Inclusivity
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 2 of 26



 1                                            Overview
 2          At the risk of redundancy, the Court repeats the following from the September 6,
 3   2018 Order as follows:
 4          From its inception, this case challenged the District’s disciplinary policies
            and practices as having a disparate effect on minority students, especially
 5          African-American students. It was addressed as a Green factor and
            expressly included in the 1978 Settlement Agreement and again in the USP.
 6          “Disproportionality does not, in itself, demonstrate discrimination,” (2016-
            17 SMAR (2096) at 60n.24), but it is a red-flag for when discrimination
 7          may exist. In 1978 and now, African-American students are
            disproportionately subject to disciplinary actions. Latino and White student
 8          suspension is not disproportionate to their respective percentage
            representations in the total student body. Latino students are 61% of the
 9          student population. White students are 20%. African-American students
            make up only 9% of TUSD’s students. There is no explanation offered for
10          why 10% of the total student population accounts for almost the same
            number of suspensions compared to White students, who make up
11          approximately 20% of the student population. In other words, African-
            American students are twice as likely to be suspended as White students.
12          “Although, compared to national averages in other school districts, African-
            American students receive less disciplinary measures in TUSD.”
13
     (Order (Doc. 2123) at 124 (quoting (TUSD Response (Doc. 2099) at 39)).
14
            It remains true now that Latino and White1 student suspension is not
15
     disproportionate to their respective percentage representations in the total student body.
16
     Latino students are 61% of the student population. White students are 20%. (2018-19
17
     DAR (Doc. 2305-4) at 38.) Latino students are 56% of in-school suspensions and 51% of
18
     long-term out-of-school suspensions; White students are 20% of in-school suspensions
19
     and 17% of long-term out-of-school suspensions. Id. It is undisputed that across the board
20
     for all disciplinary strategies, these ethnic groups are not disproportionality represented.
21
            In 2018-19, African American students make up 10% of TUSD’s students and
22
     remain red-flagged for discrimination across every discipline category ranging from a
23
     low of 14% for in-school suspensions to a high of 20% for long-term out-of-school
24
     suspensions.
25
            According to the District, “[i]n SY2014‐15, African American students were 3.2
26
     times more likely to have a short-term suspension than White students. By SY2018-
27
28
            1
                White is used synonymously with Anglo, to mean non-Hispanic and/or not Latino.

                                                 -2-
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 3 of 26



 1   19, the likelihood ratio had dropped to 1.7 for African American students to receive
 2   a long-term out-of-school suspension. Hispanic students are less likely than White
 3   students to receive short-term out0of0school suspensions. In SY2014‐15, African
 4   American students were 3.5 times more likely to have a long-term suspension than
 5   White students. By SY2018-19, the likelihood ratio had dropped to 2.1, with
 6   Hispanic students being just as likely as White students to receive a long-term
 7   suspension. (2018-19 DAR (Doc. 2305-3) at 49-52.)
 8          Because disproportionality serves as a red flag for when discrimination may exist,
 9   the Court focuses on this data. Proportionality measures the percentage of African
10   American students in the total student population compared to the percentage of African
11   American students in the disciplined population. The two should be the same. This
12   calculation is different from determining the percentage of African American students in
13   TUSD, who are disciplined, which is the calculation made by the District to arrive at a
14   risk factor for disciplinary inequity based on ethnicity. That risk has decreased. It also
15   remains true that “compared to national averages in other school districts, African
16   American students receive less disciplinary measures in TUSD.” (Order (Doc. 2123) at
17   124); (R&R (Doc. 2380) at 2).
18          Because there is no disproportionality in discipline for Latino students, the Court’s
19   focus is on the District’s efforts addressing discipline disproportionality for African
20   American students.
21          Under the USP, discipline is an issue “‘when students are disproportionately
22   impacted or treated differently by virtue of their race or ethnicity’ and because ‘the
23   punitive use of serious disciplinary sanctions for low-level offenses creates the potential
24   for negative educational and long-term outcomes for affected students.’” (Order (Doc.
25   2123) at 126 (quoting USP (Doc. 1713) § VI.A.1)). The first USP goal is aimed at
26   reducing racial and ethnic disparities in the administration of school discipline. The
27   second goal requires the District to consider its student behavior policies and discipline
28   practices in the context of creating inclusive and supportive school environments. Both


                                                 -3-
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 4 of 26



 1   USP goals require the District to “‘commit to ensuring that students remain as often as
 2   practicable in the classroom settings where learning happens’” by devising a variety of
 3   graduated positive behavior techniques to be used based on the student behavior at issue
 4   with the goal being “‘to prevent students from being excluded for any amount of time
 5   from the classroom or school.’” (Order (2123) at 126) (quoting USP (Doc. 1713) §
 6   VI.A.1).
 7          “The USP provides for two comprehensive, school-wide approaches to classroom
 8   management and student behavior: Restorative Practices and Positive Behavior
 9   Intervention and Supports (PBIS).” Id.
10          Over the course of the USP, the District has developed multiple degrees of
11   discipline, with each graduating in severity. In-school Discipline does not result in
12   removing a student from his or her classroom. Exclusionary discipline includes: In-school
13   Suspension; In-school Intervention (ISI); Out-of-school Short-term Suspension; Out-of-
14   school Long-term Suspension, and the District Alternative Education Program (DAEP)
15   which may be meted out alone or with an out-of-school suspension. (Order (Doc. 2123)
16   at 125.)
17          Both ISI and DAEP were implemented in 2015 in the District. They are disciplinary
18   options that reduce out-of-school suspensions and/or the length of such suspensions. To
19   be clear, neither is a non-exclusionary strategy because both remove students from their
20   regular classrooms. See (Order (Doc. 2123) at 125 (citing Order (Doc. 2087) at 4 (rejecting
21   District’s treatment of ISI as an in-school disciplinary intervention)). It is undisputed,
22   however, that both ISI and DAEP include a classroom component and are far better than
23   out-of-school exclusionary disciplines. The Court accepts there is an important distinction
24   between in and out-of-school suspensions, with the advantages of in-school ISI and DAEP
25   being to keep students from falling behind academically and to address the behavioral
26   aspects of the suspension. The merits of these exclusionary discipline programs are
27   undisputed by the Plaintiffs.
28


                                                 -4-
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 5 of 26



 1          ISI has been implemented at all middle schools, high schools and large K-8 schools.
 2   (2018-19 DAR (2298-1) at 151), Appendix VI-16 (Doc. 2305-2) at 29: In-school
 3   Intervention Evaluation for 22 Target Schools 2018-19). Three DAEP facilities are
 4   strategically located in the District. DAEP is available to students in 6-12 grades, who are
 5   removed from their school as well as the normal classroom and attend DAEP as an
 6   alternative to long-term out-of-school suspension or to shorten the out-of-school period of
 7   suspension. Id. at 54.
 8          Under the USP, the Guidelines for Student Rights and Responsibilities (GSRR;
 9   Code of Conduct) was the starting point, with the District being required to evaluate and
10   revise the GSRR to limit exclusionary consequences to instances when student
11   misbehavior is ongoing and escalating, ensure that administration of discipline is non-
12   discriminatory, fair, age-appropriate and paired with meaningful instruction and
13   supportive guidance, and exclude law enforcement from being involved in low-level
14   student discipline (Order (Doc. 2123) at 127 (citing USP § VI.2.a)).
15          In 2013, the District, with the aid of outside consultants and the Special Master,
16   made substantial revisions to the GSRR and by 2016, the District was in the process of
17   dissemination and professional training related to the GSSR components. Id. at 338. In
18   fall of 2015, the District began an effort to develop a more modern code of conduct to
19   replace the GSRR, (2016-17 DAR (Doc. 2057-1) at 340-342) which would not see
20   fruition until 2018-19, (2018-19 DAR (Doc. 2298) at 133). In 2018-19, after review of
21   routine misuse of “Other Aggression” violations, corresponding improper use of
22   exclusionary discipline for low‐level behavior, the District revised the GSRR to
23   eliminate the “Disorderly Conduct” violation altogether because the District
24   determined this violation and its consequences were difficult to evenly apply across
25   dozens of school sites. (2018-19 DAR (Doc. 2298) at 135.)
26          In SY 2018-19, the District introduced Positive Intervention Centers (PICs),
27   designed to prevent exclusionary discipline or escalation of behaviors leading to
28   exclusionary discipline by providing a “time-out” space for students who are feeling


                                                 -5-
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 6 of 26



 1   angry or overwhelmed. (NC: Discipline Progress Report (Doc. 2266-1) at 8.) “PICs are
 2   key to providing students with an opportunity [to] de-escalate before their behavior leads
 3   to classroom disruption or exclusionary discipline, but without the need to invoke
 4   disciplinary consequences.” Id. PICs provide a student a short time (no more than 30
 5   minutes for grades K-5 or no more than the remainder of one class period for grades
 6   6-12) and a positive and supportive environment to de-escalate their feelings. A PIC
 7   can be an ISI room (MS and HS), a buddy teacher’s classroom (K5 and K8), or a
 8   counselor’s or social worker’s office space. Various protocols are utilized to de-
 9   escalate the situation and assist in helping to restore the student back into the
10   classroom or classroom setting. (NC: Discipline Progress Report (2266-1) at 4 n. 4, 8.)
11          The District also uses Abeyance Contracts, where a student agrees to comply with
12   the GSRR in the future in exchange for being allowed to stay in class or being given a
13   shorter period of out-of-school detention. (2016-17 DAR (2057-1) at 317, 344.)
14          In 2018-19, the District revised the GSRR to include a new section devoted to
15   PICs and to address five violations that lead to the most incidents of exclusionary
16   discipline, particularly for African American students: fighting, drug possession,
17   drug use, alcohol possession, and alcohol use. Whereas these were once mandatory
18   suspensions of several days (11 minimum), the District now offers an alternative
19   one-day suspension and diversion to prevention and rehabilitation programs, such
20   as substance abuse workshops. Id.
21    Discipline Progress Report and Combined Professional Learning Plan (PLP)
22                               for Discipline and Inclusivity
23          On August 30, 2019, the District complied with the directive of the Court,
24   issued on September 6, 2018, by filing the Discipline Progress Report (Doc. 2266-1)
25   and the Combined PLP for Discipline and Inclusivity (Doc. 2266-2). On October 1,
26   2019, the District filed the 2018-19 annual report (2018-19 DAR (Doc. 2298-1),
27   Appendixes VI-1 to VI-35 (Doc. 2305)).
28


                                                -6-
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 7 of 26



 1          The Mendoza and Fisher Plaintiffs’ Responses (Doc. 2280); (Doc. 2276), were
 2   filed on September 20, 2019, without the advantage of the 2018-19 DAR. They
 3   raised the following concerns: Data Reporting; Best Practices Website; Support
 4   Action Plans (SAPs), and called for corresponding Professional Learning Plan
 5   revisions. (Mendoza Response (Doc. 2280). To some extent, the Special Master’s
 6   Report and Recommendation (R&R) (Doc. 2380) mirrored these concerns, and he
 7   requested explanations from the District, which it provided, (Response to Special
 8   Master (Doc. 2427.) The Mendoza Plaintiffs objected to the supplementation of the
 9   Notice of Compliance, (Motion to Strike (Doc. 2431), but alternatively replied. The
10   Court denies the Motion to Strike and considers the Reply arguments.
11         1. Discipline Data: Continuity and Consistency of Reported Data as Required
12            by USP § VI.F.2 and G.1.
13          The Court finds that with the clarifications made herein, the District is in
14   compliance with USP § VI.F.2 and G.1, requirements for the District to “collect,
15   review, and analyze discipline data from each school on at least a quarterly basis.
16   The data shall include the number of students receiving any exclusionary discipline
17   consequence (i.e., detention, in-school suspensions, out-of-school suspensions,
18   referrals to alternative placement, referrals for expulsion, and referrals to law
19   enforcement), disaggregated by grade, teacher, school, ELL status, gender and race
20   and ethnicity, (USP § V.F.2), . . ., substantially in the form of Appendix I . . . for every
21   year after the 2011-12 year, id. at § VI.G.b.
22          Appendix I requires data for: In-school Discipline; In-school Suspension;
23   Short-term Out-of-School Suspension; Long-term Out-of-School Suspension. These
24   four categories make sense given the programs in place in 2013, when the USP was
25   adopted by the Court. (USP, Appendix I (Doc. 1450-1) at 24.) Post 2015, with the
26   advent of ISI and DAEP, the Court ordered the District to begin reporting those
27   numbers which led to the continuity issue raised by the Mendoza Plaintiffs. The
28   Court reaffirms this directive because strict adherence to the outdated Appendix I


                                                 -7-
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 8 of 26



 1   format would be adherence for adherence sake and would deprive the Court of easy
 2   access to relevant and important ISI and DAEP data. The Court understands the
 3   data being reported by the District as explained below.
 4         In-School Discipline is non-exclusionary discipline such as PIC referrals,
 5   Restorative Practices and PBIS interventions. Inclusion of this category on the
 6   Appendix I form seems to fly in the face of the data reporting requirement which is
 7   expressly limited to exclusionary disciplines.2 Nevertheless, the District has
 8   consistently reported this data; it has also reported in-school suspensions, short-
 9   term out-of-school suspensions, and long-term out-of-school suspensions. In 2016-
10   2017, the District added ISI and DAEP data. It retained the original Appendix I form
11   and added a breakdown below for In-School Suspensions reflecting those that
12   remained under the District’s original in-school suspension (ISS) program and those
13   involving the graduated positive behavior strategy ISI. See e.g., (NC: Discipline
14   Progress Report, Attach. 1: SY 2016-17 (Doc. 2266-1) at 21 (reporting 108 White In-
15   School Suspensions (ISS) and 302 ISI for a total of 410 in-school suspensions). It is
16   important to know ISI numbers because this is the preferred in-school type of
17   suspension.
18         It is equally important to know the role DAEP is playing in eliminating, or
19   reducing the length of, out-of-school long-term suspensions. This brings the Court to
20   the DAEP data, which the District suggests can be understood by simply adding or
21   subtracting. (TUSD Response (Doc. 2325) at 6.) While this is true for ISI, it is not
22   clear for DAEP how the District has not done the math. The Court reads the DAEP
23   data as described below.
24         The Court took the total Long-term Out-of-School Suspensions (LTS) and
25   subtracted those suspensions which were without a DAEP component (LTS w/o
26   DAEP) and calculated the number of long-term suspensions with a DAEP component
27
           2
               The Court admits confusion regarding the three different reports included in
28   Appendix I, which all purport to report the same data for SY 2011-12 but each reflects
     entirely different numbers. (USP, Appendix I (Doc. 1450-1) at 24.)

                                               -8-
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 9 of 26



 1   (LTS w/DAEP). The Court took the Short-term Out-of-School Suspensions (STS) and
 2   did the same.3 The Court added the LTS w/ DAEP to the STS w/DAEP and subtracted
 3   this number from the total DAEP to arrive at the total for DAEP only suspensions.
 4         If the Court properly understands the mathematical machinations required, it
 5   finds that for White students in SY 2017-18 there were 40 LTS; 32 LTS without
 6   DAEP and 8 LTS with DAEP. There were 340 STS; 312 STS without DAEP and 28
 7   STS with DAEP. There were, accordingly, 36 out-of-school suspensions with DAEP
 8   components and 10 DAEP only suspensions. (NC: Disciplinary Progress Report,
 9   Attach. 1: SY 2017-18 (Doc. 2266-1) at 22.)
10         For White students in SY 2018-19, there were 22 LTS; 21 LTS without DAEP
11   and 1 LTS with DAEP. There were 424 STS; 417 without DAEP and 7 STS with DAEP.
12   There were, accordingly, 8 out-of-school suspensions with a DAEP component and
13   16 DAEP only actions. (2018-19 DAR (Doc. 2305-4) at 38.)
14         This is important data because out-of-school suspensions, especially long-
15   term, are the most damaging form of discipline, which DAEP is designed to address.
16   The District shall correct the Court if its understanding of DAEP calculations is
17   incorrect. In the future, the District shall do the math in the Appendix I, USP §
18   IV.G.a-b, data report. To be clear, all the discipline strategies reported on the
19   Appendix I form, except for In-school Discipline, are exclusionary, but this does not
20   negate the in-school distinction which makes ISI and DAEP suspensions preferable
21   disciplinary strategies over out-of-school suspensions.
22         Substantively, the Court considers the out-of-school, especially long-term,
23   suspension data for African American students. Beginning in 2012-13, African
24   American students made up 8% of the population and 12% (53) of the LTS, without
25   the benefit of DAEP. In 2013-14, African American students were 16% (55) of LTS.
26   In 2014-15, African Americans were 6% of the total student population and 16%
27
28         3
             The Court admits confusion, here, since the DAEP serves to shorten or eliminate
     long-term suspensions, not short-term out-of-school suspensions.

                                               -9-
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 10 of 26



 1   (48) of LTS. In 2015-16, African American students were 9% of the total student
 2   population and 19% (28) of LTS discipline. African American students were,
 3   accordingly, disproportionately represented in long-term suspensions.
 4         DAEP was implemented in 2015 and was reported in SY 2016-17. African
 5   American students were 10% of the total student population and 17% (29) of LTS
 6   and 18% (63) of DAEPs. (NC: Disciplinary Progress Report, Attach. 1: SY 2016-17
 7   (Doc. 2266-1) at 21.) African American students were disproportionately
 8   represented in DAEP and long-term out-of-school suspensions.
 9         In 2017-18, African American students were 9% of the total student
10   population but were 40 (20%) of LTS: 31 LTS were without DAEP and 9 LTS were
11   with DAEP. African American students were 278 (16%) of STS: 261 without DAEP
12   and 17 STS with DAEP. There were, accordingly, 26 out-of-school suspensions (both
13   long and short-term, with a DAEP component, and 14 DAEP only suspensions. (NC:
14   Disciplinary Progress Report, Attach. 1: SY 2017-18 (Doc. 2266-1) at 22.)
15         In 2018-19, African American students were 10 % of the total student
16   population but were 25 (20%) of LTS: 22 without DAEP and 3 with DAEP. African
17   American students were 367 (15%) of STS: 358 without DAEP and 9 with DAEP.
18   There were, accordingly 12 out-of-school suspensions, with a DAEP component, and
19   17 DAEP only suspensions. (2018-19 (Doc. 2305-4) at 38.)
20         The data reflects the disproportionality for African American students being
21   suspended out-of-school, with and without DAEP. The preference is with DAEP
22   because it mitigates the impact of out-of-school suspensions by shortening the
23   number of days out of school. DAEP is offered in a classroom setting with certified
24   teachers and counselors to keep students academically engaged and to address the
25   foundational issues that caused the suspension, and transitions students back to
26   their regular classrooms. In 2017-18 and 2018-19, African American students
27   remained disproportionately represented in suspensions, but DAEP reduced that
28   impact. The total long-term out-of-school suspensions in 2013-14 for African


                                             - 10 -
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 11 of 26



 1   American students was 55 (16%). In 2018-19, there were 25 long-term suspensions
 2   (20%), with 3 having a DAEP component. If the Court has correctly calculated the
 3   DAEP only suspensions, there were 29 DAEPs in 2018-19. The Court assumes a
 4   similar disproportionality for African American students in DAEP. Still, even adding
 5   DAEP and long-term out-of-school suspensions together in 2018-19, there were 54
 6   long-term related suspensions, which is only one more than the total out-of-school
 7   long-term suspensions meted out in 2013-14. DAEP mitigated the impact in a little
 8   over half of the long-term suspensions for African American students in 2018-19.4
 9         The singular disproportionality for African American students exists across
10   the board for all discipline strategies, including short-term out-of-school and in-
11   school suspensions (SSI and ISI). Instances of short-term out-of-school suspensions
12   have not decreased over the life of the USP or with the advent of ISI: SY 2015-16
13   (1,863); SY 2016-17 (2,494); SY 2017-18 (2,034), and SY 2018-19 (2,940). (2018-19
14   DAR, Appendix VI-16 (Doc. 2305-2) at 33.)
15         ISI is designed for level 1 through 3 infractions, and some level 4 infractions.
16   A 1-day ISI assignment also assists to transition a DAEP or out-of-school suspended
17   student back into their normal classroom. (2018-19 DAR, Appendix VI-16 (Doc.
18   2305-2) at 29.) “The ISI program is intended to reduce out-of-school suspensions by
19   providing an in-school alternative for Level 3 violations.” Id. at 31. ISI may be used
20   in conjunction with an out-of-school level 4 or 5 suspension, DAEP, or abeyance
21   contract Id. Students are assigned to ISI on a temporary short term, two to 5 days,5
22   basis, with the ISI class being taught by a certified teacher who helps the student
23   academically and uses Positive Behavioral Intervention Strategies (PBIS) and
24
25         4
              This rough comparison is credible because the number of African American
     students in TUSD has been constant over the years: 2013-14 (4626) and 2018-19 (4832).
26
           5
              Going back to SY 2015-16, suspension rates have been fairly uniform across
27   the 22 ISI schools, with the average number of suspended days being about four for
     K-8 schools, six for middle schools and seven for high schools. In 2018-19, the trend
28   shifted for all schools with ISI to be about 3 days. (2018-19 DAR, Appendix VI-16 (Doc.
     2305-2) at 38.)

                                              - 11 -
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 12 of 26



 1   Restorative Practices to address the behavior issue that resulted in the disciplinary
 2   action. (2018-19 DAR, Appendix VI-16 (Doc. 2305-2) at 29.)
 3         The District reports as follows:
 4         Of the original 19 schools, participation in ISI increased from 1,523
           students in 2015-16 to 2,096 students in 2016-17, an increase of 38%.
 5         In 2017-18, participation at the original 19 schools decreased to 1,397
           and then again in 2018-19 to 865, the lowest participation in the last
 6         four years. Also, the average percent of the school population who
           participated in ISI increased from 8% overall in 2015-16 to 11% in
 7         2016-17. In 2017-18, the average percent of the school population that
           participated in the program dropped back to 8%. In 2018-19, it
 8         dropped even more to 5%. It appears that 2016-17 was a peak year for
           the ISI program and since then, it has been gradually serving fewer
 9         students each year.
10
     Id. at 30 (emphasis added).
11
           The District admits that ISI utilization has been “uneven” over the last five
12
     years of implementation. Id. at 30. Both the Plaintiffs and the Special Master point
13
     out a SY 2018-19 spike in short-term out-of-school suspensions.
14
           While it would be nice if yearly comparisons over time could be easily made
15
     based on comparable data, this is not the case because the USP called for a
16
     graduated system, with an emphasis on in-school, in-classroom, non-exclusionary
17
     strategies. As these strategies have devolved, they do not simply replace one or the
18
     other disciplinary strategy from the past. The disciplinary strategies are inextricably
19
     linked in a graduated system, with non-exclusionary strategies preferred first,
20
     followed by in-school (ISI) suspensions replacing short-term out-of-school
21
     suspensions when possible, and short-term instead of long-term out-of-school
22
     suspensions preferred.
23
           The District believes that the SY 2018-19 (2,940) spike in short-term out-of-
24
     school suspensions corresponded to the 2018-19 changes to the GSRR, which were
25
     designed “to reduce exclusionary discipline for all students, but particularly for
26
     African American students.” (NC: Discipline Progress Report (Doc. 2266-1) at 8-9.)
27
     The District revised the approach for violations that lead to the most incidents of
28
     exclusionary discipline, particularly for African American students: fighting and

                                              - 12 -
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 13 of 26



 1   drug possession. Id. The GSRR now provides that these Level 4 violations which
 2   mandate long term (11 to 30-day) suspensions may be reduced to a 1-day
 3   suspension where students participate in mediation for a first offense fighting or in
 4   a substance abuse workshop for a first offense for drugs or alcohol. Id. at 9. This
 5   policy-change to reduce long-term out-of-school suspensions dramatically increased
 6   short-term out-of-school suspensions. Drug offenses include tobacco use and TUSD,
 7   like the rest of the country, experienced a dramatic increase in 2018-19 in vaping.
 8   For example, for tobacco violations: “In 2016-17, there were 22 tobacco violations
 9   and 6 drug violations involving vaping, compared to 113 tobacco violations and 252
10   drug violations involving vaping in 2018-19.” (TUSD Response (Doc. 2427-1) at 3.)
11          The 2018-19 policy change for fighting resulted from the District’s review of
12   discipline data with the Department of Justice and identification of improper use of
13   exclusionary discipline for low-level behavior violations of “other aggression.” (NC:
14   Discipline Progress Report (Doc. 2266-1) at 5.) The District eliminated the violation
15   “disorderly conduct,” “altogether after extensive data review [found] . . .it was difficult to
16   apply this violation (and its consequences) evenly across dozens of sites, and it had been
17   used as a precursor to exclusionary discipline. Id. at 9; (TUSD Response to R&R (Doc.
18   2325) at 3, 5.)
19          The Disciplinary Progress Report (Doc. 2266) makes it very clear that the
20   District has devised a disciplinary plan, “that is part of the District’s overall goal of
21   creating an inclusive and supportive environment in District schools.” USP § VI.A.1.
22   The disciplinary strategies adopted by the District reflect its commitment to ensure
23   “that students remain as often as practicable in classroom settings where learning
24   happens,” USP § VI A.2, including the creation of PICs, which allow students a short
25   time-out and keep students in their normal classroom environments, and ISI and
26   DAEP, which are exclusionary but at least keep students in an alternative classroom
27   environment and at school in supportive environments. (Discipline Progress Report
28   (Doc. 2266-1) at 2-15.)


                                                 - 13 -
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 14 of 26



 1          The District has revised the GSRR to reflect these strategies. USP § VI.B.2. The
 2   District is also gathering the requisite data necessary to determine whether these
 3   practices are being effective to address any discriminatory impact, which may result
 4   from its disciplinary policies. USP § VI.F and G. (DAR 2018-19, Appendix VI-16, 17
 5   (2305-2), Appendix VI-22 (2305-3)). The District gathers and reviews extensive
 6   disciplinary data, especially related to the exclusionary strategies of short and long-
 7   term out-of-school suspensions and ISI and DAEP. (2018-19 DAR, Appendix VI-16
 8   and 17, (Doc. 2305-2)). There is a need for data related to PIC, the non-exclusionary
 9   in-school strategy introduced by the District in 2018-19. In short, the District needs
10   to flesh out the “In-school Discipline” category on the Appendix I, USP § VI.G.a-b,
11   form for reporting data.6
12          The Court accepts the District’s explanation for why the 2018-19 spike in out-
13   of-school short-term suspensions is not, necessarily, contrary to a finding of
14   progress, but the District’s own finding regarding uneven ISI utilization needs to be
15   addressed. It is undisputed that discipline continues to disproportionately impact
16   African American students across all sectors of discipline, and this is enough to
17   warrant the redress initiated by the District in 2018-19 described above and the
18   efforts described below.
19          The merits of ISI and DAEP are not disputed by the Plaintiffs or the Special
20   Master. See also (R&R (Doc. 2380) at 2 (describing evidence as showing positive
21   trends for short and long-term out-of-school suspension with respect to both
22   disproportionality7 and total number of discipline actions lessening considerably).
23   Accordingly, the Court turns its attention to the question of whether the disciplinary
24
            6
              As is evident from the Court’s discussion of the DAEP numbers, this report should
25   clearly identify what disciplinary strategies make up which reporting categories and how
     those numbers are derived so that in fact parties can manipulate the numbers in various but
26   comparable ways so that any such compilations does not destroy the integrity of the data.
27          7
              Special Master describes African American disproportionality as being halved
     since SY 2014-15 and 2018-19. The Court does not focus on the degree of
28   disproportionality because any disproportionality is a red flag for when discrimination may
     exist, which is enough to trigger further investigation and redress, if warranted.

                                               - 14 -
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 15 of 26



 1   provisions called for under the USP are being used in TUSD’s schools. Specifically,
 2   the Court considers the District’s professional development plan, the Combined PLP
 3   for Discipline and Inclusivity, designed to advance both the non-exclusionary and
 4   exclusionary strategies to address behavioral issues, including discipline, without
 5   impeding academic performance.
 6         2. The Combined Professional Learning Plan (PLP) for Discipline and
 7            Inclusivity
 8         The Court’s assessment begins with the Mendoza Plaintiffs’ quote of the
 9   Court’s September 6, 2018, Order: “‘[T]here is insufficient evidence to be confident
10   that the District has put in place processes . . . that will enable the District to make
11   progress in the future to reduce levels of discipline, especially that which involves
12   suspensions, and further reduce the disproportionality in disciplinary actions
13   involving African-American students.’” (Mendoza Plaintiffs’ Response (Doc. 2280) at
14   13) (quoting Order (Doc 2123) at 129.) As the discussions above regarding the
15   District’s advancements in 2018-19 with GSRR, PIC, ISI and DAEP reflect, this is no
16   longer true.
17          The remaining issue, addressed here, is the District’s implementation of the
18   changes in disciplinary strategies in TUSD’s schools. The Court references the
19   information contained in the Disciplinary Status Report which highlights the
20   undertakings by the District since the Court’s September 6, 2018, Order. The Court
21   addresses the Plaintiffs and the Special Master’s challenges to the sufficiency of
22   these efforts to secure buy-in and professional proficiency necessary to implement
23   USP § VI, Discipline, in TUSD’s schools.
24          First, the District has created the Student Relations Department and hired a
25   Director. The Student Relations Department, created in SY 2018-19, focuses
26   exclusively on implementing the District’s “discipline-related equity efforts.”
27   (Discipline Progress Report (Doc. 2266-1) at 4.) Student Relations staff is
28   responsible for: “improving student behavior, reducing disciplinary and


                                                - 15 -
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 16 of 26



 1   exclusionary consequences, creating systemwide handbooks and manuals to ensure
 2   consistent practice across schools, organizing and leading professional
 3   development, auditing schools for best practices and deficient practices, and
 4   regularly reviewing discipline data for trends, policy violations and hotspots.”
 5   (Discipline Progress Report (Doc. 2266-1) at 5-6.)
 6         The Plaintiffs are correct that the District must do more than promise to do
 7   these things, (Fisher Response (Doc. 2478) at 32 (citing Fisher v. TUSD, 653 F.3d
 8   1131, 1140 (9th Cir. 2011)), and must go beyond “bare assertions,” (Mendoza
 9   Response (Doc. 2280) at 12). The District is doing this.
10         In addition to hiring the Director, the District has staffed the department with
11   a Discipline Coordinator, an Equity Compliance Liaison, and administrative support.
12   The Director of Student Relations reports to the District’s Chief Academic Officer,
13   and the Assistant Superintendent of Curriculum and Instruction. Department staff
14   work directly and closely with the five regional assistant superintendents, who are
15   directly responsible for overseeing the schools within their assigned regions of the
16   District, to ensure effective implementation and accountability for the discipline
17   related policies of the District. (Discipline Progress Report (Doc. 2266-1) at 4.) This
18   structure addresses the disconnect between policy and program development at the
19   central office level and implementation at the school-site level.
20         In 2018-19, the Student Relations Department began conducting regular
21   discipline data reviews, including analysis of school-level data on a bi-weekly,
22   monthly, and quarterly basis. Using this data, it works closely with principals,
23   assistant principals, and regional superintendents to bring any issues warranting
24   investigation or remediation to the attention of the Chief Academic Officer of the
25   District. Student Relations Department staff conducted site-based audits and walk-
26   throughs to observe and assess practices at the schools and to provide job-
27   embedded support, including real-time observation of school-based PBIS practices,
28   restorative practices, positive alternatives to suspension, and the creation of


                                              - 16 -
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 17 of 26



 1   inclusive school environments. The department has developed surveys and
 2   assessments to analyze and improve behavioral and disciplinary practices at the
 3   school-site level, specifically for each school. (Discipline Progress Report (Doc.
 4   2266-1) at 4-5)
 5         The Student Relations Department’s review and analysis responsibilities
 6   enable it to assess behavior and discipline strategies and to evaluate coherence in
 7   strategy implementation across TUSD and make recommendations for
 8   improvements at the school-site level, as well as district-wide. (Discipline Progress
 9   Report (Doc. 2266-1) at 4-5.)
10         It is undisputed that the District developed and administered the school-site
11   surveys and assessments, including walk-throughs, and analyzed on an ongoing
12   basis the discipline data for every TUSD school. “Based on data review and local
13   observation, Student Relations assisted schools in developing Support Action Plans
14   (“SAPs”)(formerly known as “corrective action plans”), reviewed them for
15   consistency and efficacy, monitored their implementation, suggested modification
16   or support, and tracked improvements resulting from SAP implementation.”
17   (Discipline Progress Report (Doc. 2266-1) at 5.)
18         The Student Relations Department reportedly reviews in real-time “all
19   suspensions to assist sites in calibrating consequences across schools and gives
20   ongoing advice and feedback to administrators related to violations, interventions,
21   and consequences for lower-level behaviors. . . . Student Relations actively review[s]
22   schools' use of exclusionary discipline to ensure compliance with the Student Code
23   of Conduct, and to ensure schools were disciplining students in a fair and
24   appropriate manner.” (Discipline Progress Report (Doc. 2266-1) at 5.) The Court
25   understands this review and real-time input applies to in-school suspensions as well
26   as out-of-school suspensions. This process addresses the overuse or improper use of
27   aggression offenses and the disproportional use of exclusionary disciplines for
28   violations, especially any involving African American students. It is also a work-


                                              - 17 -
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 18 of 26



 1   around to right-of-privacy interests that limit access for Student Resource staff to
 2   individual student disciplinary records.
 3          There is another work-around needed, which is addressed by both the Special
 4   Master and the Plaintiffs which pertains to the Student Relations Department’s
 5   ability to identify individual teachers, who may be using disciplinary strategies in
 6   excess, disproportionately based on race or ethnicity, or any other improper
 7   manner. Identifying such teachers is essential to the District’s ability to provide
 8   professional development where needed to attain individual teacher proficiency
 9   with the USP mandated disciplinary strategies.
10          The Mendoza Plaintiffs point out that there is conflicting evidence to the
11   District’s assertion “[t]hat the District reviews ‘[t]eachers who have
12   disproportionate numbers of discipline’ and ‘[t]eachers who have disproportionate
13   numbers of ISI referrals,’ and that these teachers then are provided extra training or
14   mentoring.“ (Mendoza Response (Doc. 2431) at 7 (quoting Discipline Progress
15   Report (Doc. 2266-1) at 3.) In response to the Mendoza Plaintiffs’ inquiry as to how
16   many of those teachers had been identified, the District admitted that its review of
17   site reports only identifies the schools “‘where the most referrals come from… But,
18   the reporting form does not ask for specific teacher names or counts.’” (Mendoza
19   Response at 7; Exhibit A: RFI #25818 (Doc. 2431-1)). The Special Master accepts the
20   District’s rationale that individual teacher improvement must be handled at the
21   school-site level because the teacher’s peers, who make up the school’s discipline
22   oversite committee, will be hesitant to identify to the central office fellow teachers
23
            8
              The Court notes that the Fisher Plaintiffs’ Response is a series of requests for
24   information: 1) request for data on number of students arrested in 2018-19; 2) request for
     data on number of students placed in DAEP; 3) request list of schools with SAPs, with
25   reason for the SAP and the discipline data following implementation of SAP; 4) request
     copy of monthly and quarterly reports including quantitative data analysis, assessment and
26   written reports on direct observations including trends and hotspots, and 5) request to know
     how District determines programs are being implemented with fidelity. (Fisher Response
27   (Doc. 2276 (Doc. 2276) at 9.) The District has a form and format for making direct requests
     for information. See e.g., (Mendoza Response at 7; Exhibit A: RFI #2581 (Doc. 2431-
28   1)). The Fisher Plaintiffs do not explain their failure to timely seek discovery which
     would have enabled them to respond on the merits of these issues.

                                                - 18 -
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 19 of 26



 1   as needing improvement. (R&R (Doc. 2468)). The Special Master recommends, and
 2   the District agrees, to “develop a procedure for reporting the number of teachers
 3   that school-level discipline committees believe require support to improve their
 4   administration of discipline,” which would not include the names of the teachers,
 5   but identifies the problems, the nature of the intervention, and assessment of its
 6   successes. Id. This information will enable the District to not only address individual
 7   teacher and administrator development but will also enable the District to develop
 8   common interventions that could be adapted for each school based on need. (R&R
 9   (Doc. 2468) at 47-48.)
10         District-wide, Student Relations staff serve as leading members of the
11   Comprehensive Behavior and Discipline Committee (CBDC) and contribute heavily
12   to the design and presentation of professional development focused on improving
13   classroom instruction, relationships with students, and inclusive school
14   environments.
15         On-site, Student Relations staff work through three sets of teams at the school
16   level: Multi-Tiered System of Supports (MTSS) teams, site discipline teams, and
17   Positive Behavioral Interventions and Supports (PBIS) teams. 9
18         Student Relations staff, in coordination with other relevant staff, have
19   developed manuals to be used by school staff across schools to ensure consistent
20   compliance for the following programs or functions: ISI and PIC rooms; School
21   Deans; Restorative Practices. (Discipline Progress Report, Attach. 5: In-School
22   Intervention/Positive Intervention Centers Handbook (Doc. 2266-1) at 37.) The
23   Student Relations Department is currently in the process of developing a DAEP
24   manual. Id. (Discipline Progress Report (Doc. 2266-1) at 5.)
25
26
           9
             Some large schools have all three teams; smaller schools combine team
27   functions into one or two teams. In 2018-19, the District required most schools to
     have separate MTSS teams and site discipline teams.
28


                                              - 19 -
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 20 of 26



 1         The record reflects a site-based monthly reporting system, e.g., (Site-based
 2   Disciplinary Monthly Report: Robins K-8 (2018-19 DAR (Doc. 2305-3) at 2), which
 3   reinforces the Student Relations Department’s ability to identify hotspots at a
 4   school. “Through the Student Relations Department, the District streamlined the
 5   process for dealing with hotspots and high visibility problems,” including joint real-
 6   time review of suspensions by the department, the regional assistant
 7   superintendent, and the school. Through these channels of communication,
 8   hotspots are identified and Student Relations staff and site-based leadership “agree
 9   on supportive actions and work collaboratively to implement solutions.” (Discipline
10   Progress Report (Doc. 2266-1) at 6.)
11         The District provides the Supportive Action Plan (SAP) form, which the Court
12   understands may be initiated by Student Relations staff based on its review and
13   analyzation of discipline data, (Disciplinary Status Report (2266-1) at 33), or a
14   school’s Site-based Disciplinary Monthly Report, supra. The District submits the SAP
15   predecessor, Corrective Action Plans (CAPs) (2018-19 DAR, Appendix 30 (Doc.
16   2305-4)) for the eight schools having corrective action plans in 2018-19, which
17   were: Booth-Fickett K-8, Doolen MS, Roberts-Naylor K-8, Pistor MS, Safford K-8,
18   Secrist MS, and Utterback MS. Id. at 40-63.
19         The SAP form identifies the concern and “Action Step” needed to address the
20   concern, and asks for a “Justification Statement,” described as “root causes for
21   patterns and hotspots.” It includes a “Begin date” and a “Review date” for the “Action
22   Step.” It asks for “Out-Come of Product,” to be completed “[a]fter the review of the
23   action step as occurred, describe the results.” Lastly, it identifies the “Next Step.”
24   The form also asks for a target goal to be described as “what data results would be
25   indicative of success.” (Discipline Progress Report, Attach. 4: SAP (Doc. 2266-1) at
26   33.) The Court finds nothing wrong with the form if it is properly completed. The
27   problem is that none of the eight CAPs in SY 2018-19 were completely filled out and,
28   therefore, could not be fully utilized by the school or the Student Relations


                                               - 20 -
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 21 of 26



 1   Department. Especially damaging, the CAPs all failed to include “Outcome of
 2   Product” information or, instead, included hoped for outcomes rather than actual
 3   results. The Court finds that the Student Relations Department shall be directly
 4   responsible for completing the SAPS, every single line.10 By doing so, the SAP data
 5   the Plaintiffs seek will be available in the future.
 6          The District shall also prepare an annual SAP for each school for SY 2020-21
 7   because the Court’s review of the data, (Disciplinary Status Report (Doc. 2266-1) at
 8   115-150), reflects schools in various stages of readiness for full operations under
 9   the USP § VI, Discipline, but none which are currently operational without room for
10   improvement. The annual SAP shall sweep more broadly to focus on structural or
11   foundational stages of readiness and is not meant to replace SAPs addressing
12   hotspots.
13          The District also provides what appears to be a compilation by school of the
14   data gathered pursuant to the various surveys and rubrics, etc., devised to assess the
15   status of implementation of the USP § VI, Discipline, positive behavior techniques
16   and graduated disciplinary strategies at each school. (Disciplinary Status Report,
17   Attachment 12 (Doc. 2266-1) at 115-150.)
18          First, the Court notes the data is incomplete for many of the schools. The
19   Court cannot tell whether the absence of data is because something has not been
20   done at a school or if staff just didn’t complete the data entry. The Court finds merit
21   in Plaintiffs’ challenging the District’s ability to track the efforts being undertaken at
22   each school to show: 1) it is identifying and addressing hotspots; 2) positive
23   behavior techniques and disciplinary strategies are being implemented, and 3) there
24   is professional proficiency in using these discipline and civility strategies.
25          In the 2019-20 DAR, the District shall report the data for the structural and
26   foundational prerequisites for Restorative Practices, PBIS, and the GSRR graduated
27
28          10
              Student Relations staff does not necessarily need to fill in every data line but is
     responsible for ensuring that the form is 100% complete.

                                                - 21 -
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 22 of 26



 1   system of discipline, including non-exclusionary strategies like PIC and the in-school
 2   and out-of-school exclusionary strategies ISI and DAEP. The District should identify
 3   the building block “top priority” prerequisites needed initially, like a PIC and ISI
 4   room; a certified ISI teacher; MTSS team or discipline team, or both; data entry into
 5   Synergy within 24-48 hours; etc., without which Restorative Practices, PBIS, or the
 6   graduated behavioral or disciplinary strategies cannot operate effectively at a
 7   school. The District shall identify as “secondary priorities” any structural or
 8   foundational prerequisites that must follow upon the heels of the top priority
 9   prerequisites. These structural or foundational prerequisites shall be identified as
10   existing “yes” or “no” and inventoried, accordingly. There shall be no missing data.
11   The data shall be reported as an inventory organized so that the Court, the Special
12   Master, and the Parties may see in a glance the progress being made at each school.
13   The annual SAP shall follow the inventory and include recommendations for
14   professional development, accordingly.
15         The District has prepared a Combined PLP for Discipline and Inclusivity,
16   which includes a detailed description of the various professional learning
17   opportunities available to teachers to become more proficient in Restorative
18   Practices, PBIS, GSRR, how to use culturally relevant courses (CRC) to better engage
19   their students, and to use culturally relevant pedagogy (CRP) to be culturally
20   responsive to students to improve student-teacher communications. (Combined PLP
21   Discipline/Inclusivity, Attachment 1 (Doc. 2266-2) at 2.)
22         In 2018-19, the department prepared and offered professional development
23   opportunities focusing on civility and discipline. (Combined PLP Discipline
24   /Inclusivity, Attach. 1: PL Chart (Doc. 2266-2) at 8-15.) The department also
25   prepared professional development for SY 2019-20. (Combined PLP
26   Discipline/Inclusivity, Attach. 2: PL Chart (Doc. 2266-2) at 16-23.) The PLP reflects
27   that professional learning opportunities are more than “merely ‘information sharing’
28   (monitoring mode).” (Combined PLP Discipline/Inclusivity (Doc. 2266-2) at 3.)


                                              - 22 -
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 23 of 26



 1   Professional Learning (PL) developers and providers are learning from participants how
 2   they can improve the effectiveness of the PL for future participants, while
 3   simultaneously, the participants are becoming professionally proficient in using the USP
 4   § VI behavioral and discipline strategies. (Combined PLP Discipline/Inclusivity (Doc.
 5   2266-2) at 3.)
 6          Depending on the type of professional learning (one-time, multi-session, job-
 7   embedded, etc.), PL staff observes participants and reviews data to gauge the
 8   effectiveness of learned strategies. Generally, the department responsible for developing
 9   and providing the PL is also responsible for conducting observational walkthroughs at
10   schools and in classrooms or using other tools, such as questionnaires, interviews, etc.
11   Assessments include: (a) participants’ initial satisfaction with the PL experience, and (b)
12   participants’ learning and understanding content and strategies being taught during the
13   PL. (Combined PLP Discipline/Inclusivity (Doc. 2266-2) at 3-4.)
14          After analyzing the feasibility of developing and using a single, multi-use
15   observational rubric, the District decided that certain trainings were distinct enough to
16   warrant qualified persons in each field, including staff with expertise in Restorative
17   Practices, PBIS, SEL, Cultural Relevant Pedagogy, Multi-cultural Curriculum and
18   Culturally Relevant Curriculum, to do observations using specific rubrics to provide
19   coaching and job-embedded support while observing, and to assess implementation of
20   strategies to strengthen the PL opportunity where needed. (Combined PLP
21   Discipline/Inclusivity (Doc. 2266-2) at 4.)
22          The Mendoza Plaintiffs question the District’s ability to assess the level of
23   understanding being attained by teachers and administrators pursuant to the PLP;
24   they challenge the District’s plan to give teacher’s professional development credit,
25   if teacher’s score over 80% on a post-training skills test. (Mendoza (Doc. 2280) at
26   14.) The Court finds that a score of 80% strongly suggests proficiency.
27
28


                                                - 23 -
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 24 of 26



 1          The Court finds that the District’s commitment to build in-house resources for
 2   professional development addresses the concerns of the Special Master, which the
 3   Court previously referenced, as follows:
 4          The Special Master repeats his past criticism of the District’s use of
            consultants to carry out tasks that in the future may fall to District
 5          employees because it would be a better use of 910G funds to build in-
            house expertise. He recommends that due to the uniqueness of TUSD
 6          operations under the USP, consultants should not be used to conduct
            professional training unless they have expertise in culturally
 7          responsive pedagogy and equity practices. He suggests that using
            multiple resources has led the District to have multiple instruments to
 8          assess professional proficiency, which could be confusing. He
            recommends professional training and instruments of measurement be
 9          aligned to ensure coherence and consistency. The Special Master
            should undertake an investigation to determine whether either of
10          these problems exist, and if so reurge his recommendations.
11   (Order (Doc. 2272) at 6); see also (Mendoza Plaintiffs’ Response (Doc. 2280) at 6).
12   Since then, the District performed a pilot PLP for Restorative Practices at five schools,
13   which caused it to “decide[] to not renew the vendor contract and to instead adopt a ‘train
14   the trainer’ model in SY 2019-20 ‘to develop internal capacity within the district for the
15   five existing pilot schools as well as five new schools.’” (Order (Doc. 2497) at 13)
16   (citation omitted). “This in-house model should generate more buy-in at the school-site
17   level,” which was one of the distinguishing factors in the Restorative Practices pilot study
18   for determining whether a school had “implemented” or “not yet implemented”
19   Restorative Practices. Id. Buy-in is, similarly, being addressed by the District in the
20   Combined PLP for Discipline and Inclusivity.
21          The PLP reflects that the department staff provides training and technical
22   assistance to school leadership and staff related to the GSSR and discipline data
23   entry and the processes and systems for discipline matters, including improvements
24   to PBIS and Restorative Practices, including Positive Intervention Centers (PICs), In-
25   School Intervention (ISI) rooms, and the District Alternative Education Program
26   (DAEP). (Discipline Progress Report (Doc. 2266-1) at 4-5.) The Special Master has
27   not reurged any concern related to multiple instruments being used to assess
28   professional proficiency for using behavioral and discipline strategies.


                                                 - 24 -
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 25 of 26



 1         Finally, the Court considers the Mendoza Plaintiffs’ criticism that the District’s
 2   on-line professional resource page, What Works, does not appear to be a best-
 3   practices resource. They complain that they are unable to access it to review it
 4   because it is not a public resource. The Special Master responds that he
 5   recommended creating the “What Works” webpage, but “such files are uncommon.”
 6   (R&R (Doc. 2468) at 45.) “The idea is to provide all staff with a readily accessible
 7   source of information about how best to handle particular actions that teachers and
 8   principals believe warrant disciplinary action” Id. He reports having experience
 9   building such online learning environments, and therefore, volunteers to assist the
10   District at no charge, with what he describes as a work in progress. In the face of
11   limited research-based evidence supporting this online in-house resource, the Court
12   recommends the District take direction from the Special Master to improve “What
13   Works.” (R&R (Doc. 2380 at 3, n.1.)
14         The Court is keenly aware of COVID 19 and anticipates that the pandemic will
15   impact the Combined PLP for Discipline and Inclusivity and the District’s ability to
16   maintain continuity of data, especially for SY 2020-21 if students do not go back to
17   their brick and mortar schools. Nevertheless, the District shall continue to
18   undertake measures, pursuant to the Completion Plan and directives of this Court,
19   (Order (Doc. 2123) at 124-132), to secure buy-in and develop expertise at the
20   school-site level for the effective use of the graduated disciplinary strategies
21   adopted pursuant to the USP § VI, Discipline. The Court does not believe the
22   directives in this Order are precluded by the pandemic, except for the obvious
23   impact on the continuity of numbers of students reported in the DARs for USP § VI,
24   Discipline, during the duration of school closures.
25         Accordingly,
26         IT IS ORDERED that the R&R (Doc. 2380) is adopted by the Court in part as
27   described in this Order.
28         IT IS FURTHER ORDERED that the Motion to Strike (Doc. 2431) is DENIED.


                                              - 25 -
     Case 4:74-cv-00090-DCB Document 2502 Filed 07/31/20 Page 26 of 26



 1         IT IS FURTHER ORDERED that all future compilations and filings of data,
 2   pursuant to Appendix I, USP § VI.G.a-b, shall be as described in this Order, including
 3   In-school Discipline being broken down to reflect PIC data.
 4         IT IS FURTHER ORDERED that the Student Relations Department shall be
 5   responsible for obtaining complete data as described in this Order, including all data
 6   and information necessary to complete every SAP, without there being any missing
 7   data or information, and prepare annual SAPs for each school for SY 2020-21.
 8   Before the end of the first quarter, the District shall disclose the 2020-21 Annual
 9   SAPs to the Plaintiffs and the Special Master.
10         IT IS FURTHER ORDERED that the District shall provide a status report for
11   SAPs in all future DARs.
12         IT IS FURTHER ORDERED that the 2019-20 DAR shall include the Inventory
13   for Structural and Foundational Prerequisites for USP § VI, Discipline. The Student
14   Relations Department shall be responsible for obtaining complete data as described
15   in this Order, including all data and information necessary to complete the
16   Inventory, without there being any missing data or information,
17         Dated this 30th day of July, 2020.
18
19
20
21
22
23
24
25
26
27
28


                                                - 26 -
